Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered March 20, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s argument that his affirmative defense of extreme emotional disturbance was established as a matter of law. The assertion of the defense *906raised an issue of fact. Although the evidence adduced at trial may well have indicated that the defendant met the threshold requirement in that he acted under the influence of an extreme emotional disturbance, the fact finder could reasonably have determined that the defendant failed to meet his further burden of showing a reasonable explanation or excuse for the emotional disturbance (see, People v Casassa, 49 NY2d 668, cert denied 449 US 842). Accordingly, no basis exists for upsetting the fact finder’s rejection of the proffered defense (see, People v James, 123 AD2d 644; People v Collins, 123 AD2d 778).
The imposed sentence evinces neither an abuse of discretion nor a failure to observe sentencing principles, and does not warrant appellate modification (see, People v Suitte, 90 AD2d 80, 86). Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.